ACCEPTED
                                                                                                    03-13-00790-CV
                                                                                                            6726737
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                               8/31/2015 2:35:09 PM
                                                                                                  JEFFREY D. KYLE
                  LAW OFFICE OF GERALD D MCFARLEN, PC                                                        CLERK

                                      gmcfarlen@mcfarlenlaw.com


                                         August 31, 2015                          FILED IN
                                                                           3rd COURT OF APPEALS
                                                                               AUSTIN, TEXAS
Third Court of Appeals                                                     8/31/2015 2:35:09 PM
209 West 14th Street, Room 101                                               JEFFREY D. KYLE
                                                                                   Clerk
Austin, Texas 78701
Via electronic filing

      Re:          Cause No. 03-13-00790-CV, T. Mark Anderson, as Co-Executor of the
                   Estate of Ted M. Anderson, and Christine Anderson, as Co-Executor of the
                   Estate of Ted M. Anderson v. Richard T. Archer, et al., In the Court of
                   Appeals for the Third District of Texas at Austin, Texas


To the Honorable 3d Court of Appeals:

      In reply to Appellees/Cross-appellants Response in Opposition to Appellants/Cross-
appellee’s motion for continuance and this counsel’s motion to withdraw, please accept the
following.

       Of even date herewith, the undersigned has provided the Court with an executed
Verification of the facts contained in the motions referenced herein.

      Counsel has requested and will submit for the Court’s consideration a letter from his
physician verifying his condition.

       These motions are not brought for delay, but so that justice may be done.
Appellants/Cross-appellees have never intended to waive any issues in this matter, and should
not suffer on account of medical crisis and resulting disability of their counsel. Counsel feels
compelled by the State Bar Disciplinary Rules to withdraw on account of his condition, so that
Appellants may be represented herein by competent counsel unhindered by medical
disabilities.




               28 FABRA OAKS RD., BOERNE, TEXAS 78006 (830) 331-8554 (210)568-4305 fax
      Appellees have been and are continuing to be afforded the protection of a receiver who
has assumed full control of the assets of the estate of the judgment debtor. A brief continuance
of submission will not prejudice Appellees.

      For these reasons, Appellants/Cross-appellees and undersigned counsel urge the Court
to grant the motions and continue submission for at least thirty days, or as soon thereafter as
the Court may hear the matter.
                                           Respectfully submitted,


                                              /s/ Gerald D. McFarlen

                                              Gerald D. McFarlen



                                   CERTIFICATE OF SERVICE


       I do hereby certify that on the 31st day of August, 2015, a true and correct copy of the
foregoing reply was furnished to all counsel of record in accordance with the Texas Rules of
Civil Procedure.

      .
      Laurie Ratliff
      Ikard, Golden, Jones, P.C.
      400 West 15th Street, Suite 975
      Austin, Texas 78701
      ATTORNEYS FOR APPELLEES/CROSS APPELLANTS

                                              /s/ Gerald D. McFarlen

                                              Gerald D. McFarlen